i          i         i                                                                       i       i       i




                                    MEMORANDUM OPINION

                                            No. 04-08-00876-CV

                                  IN RE B&T DISTRIBUTORS, INC.

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:           Sandee Bryan Marion, Justice
                   Phylis J. Speedlin, Justice
                   Steven C. Hilbig, Justice

Delivered and Filed: January 7, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           On December 3, 2008, B & T Distributors, Inc. filed a petition for a writ of mandamus,

complaining of the trial court’s orders denying its motion to dismiss and granting a temporary

injunction. We deny the petition. See Evans v. Pringle, 643 S.W.2d 116, 117 -118 (Tex. 1982);

Carey v. Looney, 113 Tex. 93, 251 S.W. 1040, 1041 (1923); Zuniga v. Wooster Ladder

Co.,119 S.W.3d 856, 861 (Tex. App.–San Antonio 2003, no pet.) Williams v. Murray, 783 S.W.2d
233, 235 (Tex. App.–Corpus Christi 1989, no writ).

           The clerk of this court is directed to transmit a copy of this opinion to the attorneys of record,

the trial court judge, and the trial court clerk.

                                                                    PER CURIAM



           1
         … This proceeding arises out of Cause No. 08-489-CCL, styled Lorina Weaver White v. Constable Don White
and B & T Distributors, Inc., pending in the County Court at Law, Kendall County, Texas, the Honorable W illiam
Palmer presiding.